Matter of Nataylia C.B. (Christopher B.) (2017 NY Slip Op 03652)





Matter of Nataylia C.B. (Christopher B.)


2017 NY Slip Op 03652


Decided on May 5, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND SCUDDER, JJ.


523 CAF 16-02010

[*1]IN THE MATTER OF NATAYLIA C.B. AND SABASTION C.B.  ONONDAGA COUNTY DEPARTMENT OF CHILDREN AND FAMILY SERVICES, PETITIONER-RESPONDENT; CHRISTOPHER B., RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (DANIELLE K. BLACKABY OF COUNSEL), FOR RESPONDENT-APPELLANT. 

 

	Appeal from an order of the Family Court, Onondaga County (Michael L. Hanuszczak, J.), entered September 28, 2016. The order settled the record on appeal. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Nataylia C.B. ([appeal No. 1] ___ AD3d ___ [May 5, 2017]).
Entered: May 5, 2017
Frances E. Cafarell
Clerk of the Court